United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
H.G. HEFNER VETERANS MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1441
Issued: January 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 24, 2019 appellant, through counsel, filed a timely appeal from a May 24, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder
condition causally related to the accepted September 5, 2018 employment incident.
FACTUAL HISTORY
On September 10, 2018 appellant, then a 54-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on September 5, 2018 she sustained a left shoulder injury
while dressing a large patient who suffered from dementia. She stopped work on September 6,
2018 and then returned to full-time regular-duty work on September 12, 2018. On the reverse side
of the claim form, the employing establishment controverted appellant’s claim, asserting that she
had not provided medical evidence to support a work-related injury.
In support of her claim, appellant subsequently submitted a September 6, 2018 report from
Sylvia D. Dickerson, a family nurse practitioner, who indicated that appellant was seen in her
clinic that day and was released to work effective September 11, 2018.
In a September 18, 2018 development letter, OWCP requested that appellant provide
additional factual and medical information in support of her claim, including a detailed factual
statement and a report from her attending physician addressing causal relationship between any
diagnosed condition(s) and the claimed September 5, 2018 work incident. Appellant was afforded
30 days to submit the necessary evidence.
In response, appellant submitted a progress report dated September 6, 2018 from
Ms. Dickerson who related that appellant had acute pain of left shoulder.
OWCP also received a magnetic resonance imaging (MRI) scan of appellant’s left shoulder
dated September 28, 2018 which demonstrated high-grade (near complete) partial-thickness
tearing of the ventral supraspinatus tendon and prominent infraspinatus tendinopathy.
By decision dated October 23, 2018, OWCP found that the factual evidence was
insufficient to establish that the September 5, 2018 incident occurred at the time, place, and in the
manner alleged. It also determined that the medical evidence of record was insufficient to establish
that appellant sustained a diagnosed condition causally related to the alleged employment incident.
Appellant subsequently submitted a work status form dated October 23, 2018 from
Dr. Thomas A. Ginn, a Board-certified orthopedic hand surgeon, who released her to work with
restrictions of no use of the left hand/arm and recommended surgery.
In an October 23, 2018 narrative report, Dr. Ginn indicated that appellant was seen for left
shoulder pain due to an injury in September 2018. He reviewed appellant’s left shoulder MRI scan
and diagnosed left rotator cuff tear. Dr. Ginn noted that he had recommended appellant only
perform one-handed employment duties. He also summarized their discussion regarding the
option for surgical treatment.
On November 6, 2018 appellant requested an oral hearing before a hearing representative
of OWCP’s Branch of Hearings and Review.
2

A telephonic hearing was held before an OWCP hearing representative of the Branch of
Hearings and Review on March 11, 2019. Appellant provided testimony and the hearing
representative held the case record open for 30 days for the submission of additional evidence.
OWCP subsequently received a report dated February 12, 2019, wherein Dr. Ginn related
that appellant could return to light duty with restrictions of no lifting over 15 pounds with the left
arm, and no repetitive or excessive activity.
Appellant subsequently submitted a report dated March 18, 2019 from Dr. Ginn who
indicated that appellant developed shoulder pain while at work on September 5, 2018, was
eventually diagnosed with a rotator cuff tear, and had undergone surgery. Dr. Ginn opined that
her job placed her at a higher risk than the general population for shoulder pathology. He explained
that appellant’s repetitive pushing, pulling, and lifting placed her shoulder at a higher risk of
developing rotator cuff disease/tearing.
In a March 26, 2019 report, Dr. Ginn asserted that appellant was progressing from left
shoulder surgery and advised her to continue light duty with a 20-pound restriction on the left. He
also advised that she not perform overhead work on the left side. Dr. Ginn anticipated her full
release to work after two months.
By decision dated May 24, 2019, OWCP’s hearing representative affirmed, as modified,
the prior decision. He found that appellant had established that the September 5, 2018 incident
occurred as alleged, but that the medical evidence of record was insufficient to establish that her
diagnosed left shoulder condition(s) were causally related to the accepted September 5, 2018
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
3

Id.

4

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
5

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

3

time, place, and in the manner alleged.6 Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted September 5, 2018 employment incident.
OWCP received a number of reports from Dr. Ginn in support of appellant’s claim. In
several work status reports dated October 23, 2018, February 12, and March 26, 2019, Dr. Ginn
noted appellant’s work restrictions, but offered no history of injury, diagnosis or opinion regarding
causal relationship.11 The Board has held that a medical opinion should reflect a correct history
and offer a medically sound explanation by the physician of how the specific employment incident
caused or aggravated the diagnosed conditions.12 Lacking these elements, these reports are
insufficient to establish appellant’s claim.
In a narrative report dated October 23, 2018, Dr. Ginn noted that appellant had experienced
left shoulder pain after an injury on September 15, 2018 and he diagnosed left rotator cuff tear.
The Board finds, however, that Dr. Ginn did not provide an opinion on causal relationship between
the specific alleged employment incident and the diagnosed left shoulder condition. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.13
While, in his March 18, 2019 report, Dr. Ginn attempted to further explain causal
relationship, his opinion was still insufficient to establish appellant’s claim. He related that
appellant was diagnosed with left shoulder rotator cuff tear, that her job placed her at higher risk
6

G.C., Docket No. 18-0506 (issued August 15, 2018).

7

Id.

8

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

T.M., Docket No. 19-1283 (issued December 2, 2019).

12

Id., see also J.M., Docket No. 17-1002 (issued August 22, 2017).

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

than the general population for shoulder pathology, and that appellant’s repetitive pushing, pulling
and lifting place her at a higher risk for developing rotator cuff disease/tearing. Dr. Ginn did not,
however, identify the specific September 5, 2018 employment incident, and he did not provide a
pathophysiological explanation as to what accepted incident caused or contributed to the diagnosed
conditions therefore this opinion lacks the specificity and detail needed to establish appellant’s
claim. Thus, his reports are insufficient to meet appellant’s burden of proof.14
Appellant further submitted reports from a family nurse practitioner. The Board has held
that medical reports signed solely by a nurse practitioner are of no probative value as such health
care providers are not considered physicians as defined under FECA and are therefore not
competent to provide medical opinions.15 Consequently, this evidence is also insufficient to
establish appellant’s claim.
Appellant also submitted a September 28, 2018 MRI scan in support of her claim. The
Board has held that diagnostic studies lack probative value as they do not provide an opinion on
causal relationship between the employment incident and appellant’s diagnosed conditions.16 This
report is therefore also insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence sufficient to establish that
her left shoulder condition was causally related to the accepted employment incident, she has not
met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted September 5, 2018 employment incident.

14

See T.R., Docket No. 18-1272 (issued February 15, 2019).

15
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law); T.A., Docket No. 19-1030 (issued
November 22, 2019) (nurse practitioners are not considered physicians under FECA).
16

I.C., Docket No. 19-0804 (issued August 23, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 28, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

